Title: To Alexander Hamilton from Aaron Ogden, 23 August 1799
From: Ogden, Aaron
To: Hamilton, Alexander


          
            Sir.
            Elizabeth Town Aug: 23d. 1799
          
          The paymaster of the 11th. regiment having received a communication from the pay-master-general, intimating that pay might be received for the regiment, provided that the muster rolls and pay-rolls were duly made  out, which mode he prefers to the making of payment on account, I take the liberty of enquiring whether the authority given to me in your letter of the 19th. of June last, in respect to mustering, was meant to extend so far as to embrace the object of mustering the men, as required by the pay-master-general—and further whether the lads under eighteen years of age, enlisted for musicians, named in my late letter to you, are to be mustered or discharged.
          With the utmost respect I am Sir, Your most obedient servant
          
            Aaron Ogden
          
          Major General Alexander Hamilton
        